Title: From George Washington to John Gabriel Gebhard, 5 November 1783
From: Washington, George
To: Gebhard, John Gabriel


                  
                     Sir
                     Rocky hill 5th Novr 1783
                  
                  I am favored with your Letter of the 15 September.
                  The happiness I experience in enjoying the affections and esteem of my Country and the satisfaction I feel in having done my utmost to support their just Cause and promote their common good are, to me, the best rewards and beyond which I have none to wish for.
                  Tho’ I cannot but be sensibly impressed by the many declarations of Respect to me in your Letter and the delicacy of expression you have chosen to convey them by yet the plan of policy connected with them and the intimations which accompany them I cannot say accord altogether with my Sentiments—nor can I think the publication of your address will be attended any good consequences—I hope that giving you my opinion thus freely will serve only to convince you that I set a true value on the favor you have done me and that I am &c.
                  
               